DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 8/24/21 .  Claims 1-52 are pending in this Office Action.  Claims 23-25 and 40-52 are withdrawn.
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
 	Applicant's arguments filed 8/24/2021 with respect to claim objection  have been considered and are persuasive. Accordingly, the objection is withdrawn . 
 	Applicant's arguments filed 8/24/2021 with respect to claim rejection under 35 USC 103 have been considered and are not persuasive. The examiner respectfully traverses applicant’s arguments.
	Applicant argues: “FIG. 3A fails to disclose, teach, or suggest “a full-size process plant display that graphically represents at least a portion of a process plant,” and much less the entirety of claim 1 of the present application that additionally recites that the “full-size process plant display” includes (1) “graphic representations of a plurality of process plant entities within the process plant” and (2) “wherein the full-size process plant display is a GUI adapted for rendering on a full-size display screen of the process plant.”” (Applicant’s arguments at page 17)
 	 	The examiner respectfully disagrees.  Haller Fig.3 and par [0047] teaches that “ as can be seen from FIG.3a in the first zooming level, the aggregated KPIs for each plant P1 to P3 of the plant complex 1 are preferably displayed on the operator screen display 10 together with separation means like the dashed lines 11, in order to make it easy for an operator to relate each KPIs to an associated plant P1 to P3”. The first zooming level of the plant complex of Haller  teaches the claimed limitation of  “wherein the full-size process plant display is a GUI adapted for rendering on a full-size display screen of the process plant” and the aggregated KPIs for each plant P1 to P3 teaches the claim limitation of “graphic representations of a plurality of process plant entities within the process plant” as recited in claim 1. In other words, the examiner interprets Haller “plant P1 to P3” is the claimed invention “plant entities” and KPIs diagrams is the equivalent of the claimed invention “graphical representations”.  Since Haller teaches KPIs diagrams associated with each plant namely plant 1, plant 2 and plant 3 as shown in Fig.3 and KPIs diagrams associated with each plant, Haller teaches or suggests the claim limitation of “graphic representations of a plurality of process plant entities within the process plant”
 	Applicant’s remaining arguments with respect to claims are substantially encompassed in the argument above, therefore examiner responds with the same rationale as stated above.
 	For at least the foregoing reasons, the examiner maintains prior art rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 

Claims 1-5, 7-22 , 26-30 and 32-39  are rejected under 35 U.S.C. 103 as being unpatentable over Wabyick et al.(US Patent Application publication 2014/0006982 A1, hereinafter “Wabyick” ) and further in view of Haller et al.(US Patent Application Publication 2018/0039261 A1, hereinafter “Haller)
 	As to claim 1, Wabyick teaches a graphical user interface (GUI) based method for regionizing full-size process plant displays for rendering on mobile user interface devices, the GUI based method comprising: receiving, at a regionizer application (app) executing on one or more processors, a full-size process plant display that graphically represents at least a portion of a process plant, the full-size process plant display including graphic representations of a plurality of process plant entities within the process plant, wherein the full-size process plant display is a GUI adapted for rendering on a full-size display screen of the process plant;  determining, by the regionizer app, one or more display regions of the full-size process plant display, each of the one or more display regions defining a view portion of the full-size process plant display, and each of the one or more display regions including at least one graphical representation of a process plant entity selected from the plurality of process plant entities; (Wabyick par [0053] teaches to define the content regions 142, an authoring tool 160 defines the shape and number of content regions 142 based on input from  an author, publisher , editor, or automatically from an authoring tool)
 	transmitting, by the one or more processors, the one or more display regions to a mobile user interface device, the mobile user interface device executing a mobile display navigation app; and rendering, by the mobile display navigation app, each of the one or more display regions on a display screen of the mobile user interface device, wherein the display screen of the mobile user interface device comprises a surface area that is less than a full-size surface area of the full-size display screen.(Wabyick par [0067] teaches display document 150 on a computing device)
 	Wabyick fails to expressly teach a full-size process plant display that graphically represents at least a portion of a process plant, the full-size process plant display including graphic representations of a plurality of process plant entities within the process plant, wherein the full-size process plant display is a GUI adapted for rendering on a full-size display screen of the process plant. 	However, Haller teaches a full-size process plant display that graphically represents at least a portion of a process plant, the full-size process plant display including graphic representations of a plurality of process plant entities within the process plant, wherein the full-size process plant display is a GUI adapted for rendering on a full-size display screen of the process plant.(Haller Fig.3A and par [0015] teaches first zooming level with least details information of a plant complex)
 	Wabyick and Haller are analogous art directed toward content presentation and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of  Wabyick and Haller  according to 

 	As to claim 2, Wabyick and  Haller teach the GUI based method of claim 1, further comprising: transmitting, by the one or more processors, the full-size process plant display to the mobile user interface device, wherein the mobile display navigation app of the mobile user interface device renders the one or more display regions on the display screen of the mobile user interface device by bounding the view portion of each of the one or more display regions to the full-size process plant display.(Wabyick par [0067] teaches initial display with all content regions)

	As to claim 3, Wabyick and  Haller teach the GUI based method of claim 1, further comprising generating, by the one or more processors, one or more new displays based on the determining of the one or more display regions of the full-size process plant display, each new display corresponding to the view portion of its corresponding display region, wherein the transmitting the one or more display regions to the mobile user interface device comprises transmitting the one more new displays to the mobile user interface device ,and wherein the mobile display navigation app of the mobile user interface device renders the one or more new displays on the display screen of the mobile user interface device.(Wabyick par [0067] teaches displaying new content region 142A in response to user input)

 	As to claim 4, Wabyick and  Haller teach the GUI based method of claim 1, wherein the determining of the one or more display regions of the full-size process plant display comprises the regionizer app receiving one or more user selections defining one or more corresponding locations of the one or more display regions within the full-size process plant display. (Wabyick par [0053] teaches to define the content regions 142, an authoring tool 160 defines the shape and number of content regions 142 based on input from  an author, publisher , editor, or automatically from an authoring tool) 

 	As to claim 5, Wabyick and  Haller teach the GUI based method of claim 1, wherein the determining of the one or more display regions of the full-size process plant display comprises the regionizer app automatically detecting positions of the one or more display regions within the full-size process plant display. (Wabyick par [0053] teaches to define the content regions 142, an authoring tool 160 defines the shape and number of content regions 142 based on input from  an author, publisher , editor, or automatically from an authoring tool)
 	
 	As to claim 7, Wabyick and  Haller teach the GUI based method of claim 1, wherein each of the one or more display regions are associated with a variable zoom level value that corresponds to a detail level of the view portion of each of the one or more display regions of the full-size process plant display.(Wabyick par [0079] teaches  content region 142 includes one or more content levels)

 	As to claim 8, Wabyick and  Haller teach the GUI based method of claim 7, wherein the one or more display regions comprise at least a first display region and a second display region, wherein the mobile user interface device renders the first display region at a first zoom level and the second display region at a second zoom level, the first zoom level being different from the second zoom level.(Wabyick par [0079] teaches  content region 142 includes one or more content levels)

 	As to claim 9, Wabyick and  Haller teach the GUI based method of claim 1, wherein the one or more display regions comprise at least a first display region and a second display region, wherein the first display region is sequentially ordered with respect to the second display region, the mobile user interface device adapted to render the first display region before the second display region. (Wabyick par [0079] teaches user navigates sub-level of content region 142A)

 	As to claim 10, Wabyick and  Haller teach the GUI based method of claim 9 fail to expressly teach wherein each of the one or more display regions is rendered by the mobile user interface device with a navigational panel,( Wabyick par [0067] teaches display document 150 on a computing device that includes one or more regions)
 	Wabyick and  Haller fail to expressly teach the navigational panel configured to receive a selection to toggle rendering of the first display region and rendering of the second display region on the display screen of the mobile user interface device.
 	However, the navigational panel configured to receive a selection to toggle rendering of the first display region and rendering of the second display region on the display screen of the mobile user interface device is well known in the art and therefore it would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention was made to utilize the navigation panel to allow user to quickly and efficiently navigate different display regions.

 	As to claim 11, Wabyick and Haller teach the GUI based method of claim 1, further comprising:
 	accessing, by the regionizer app, a predefined GUI profile comprising GUI settings, the GUI settings defining at least one of a quantity of one or more display regions, one or more locations within the full-size process plant display of the one or more display regions, or one or more zoom levels of the one or more display regions; and transmitting the GUI settings to the mobile user interface device, wherein the mobile user interface device is adapted to configure the one or more display regions based on the GUI settings.(Wabyick par [0083] teaches user setting)

As to claim 12, Wabyick and Haller teach the GUI based method of claim 11, wherein the predefined GUI profile is determined based on one or more selections provided by a user. (Wabyick par [0083] teaches user setting can be used)

 	As to claim 13, Wabyick and Haller teach the GUI based method of claim 11, wherein the predefined GUI profile is determined based a device type of the mobile user interface device. (Wabyick par [0059] teaches determination of readability depends on characteristics of the display)

 	As to claim 14, Wabyick and Haller teach the GUI based method of claim 1, wherein the view portion of at least one of the one or more display regions is sized to render fully on the display screen of the mobile user interface device. (Wabyick Fig.2 and par [0067] teaches content region 142A being displayed at a new higher zoom level)

 	As to claim 15, Wabyick and  Haller teach the GUI based method of claim 1, wherein the surface area of the display screen of the mobile user interface device is less than half the full-size surface area of the full-size display screen.(Wabyick par [0067] teaches document 150 being display on display screen including all content regions 142)
 
 	As to claim 16, Wabyick and  Haller teach the GUI based method of claim 1, wherein the full-size process plant display is a comprehensive representation of the process plant.( Haller Fig.3A and par [0015] teaches first zooming level with least details information of a plant complex)

 	As to claim 17, Wabyick and  Haller teach GUI based method of claim 1, wherein at least one display region includes an alarm adomer graphic or a measurement parameter of a process plant entity selected from the plurality of process plant entities.(Haller par [0016]-[0017] teaches key performance indicators)

 	As to claim 18, Wabyick and Haller teach the GUI based method of claim 17, wherein the mobile display navigation app is configured to render the alarm adorner graphic or measurement parameter in real-time or near-real time. (Haller par [0004] teaches different zoom levels provide status of each control object) 

 	As to claim 19, Wabyick and Haller teach the GUI based method of claim 1 wherein at least one display region includes a video stream or an image of a process plant entity. (Haller Fig.3A and par [0015] teaches first zooming level with least details information of a plant complex)

 	As to claim 20, Wabyick and  Haller teach the GUI based method of claim 1, wherein at least one display region includes an overview panel indicating a location of the at least one display region within the full-size process plant display.( Haller Fig.3A and par [0015] teaches first zooming level with least details information of a plant complex)

 	As to claim 21, Wabyick and  Haller teach the GUI based method of claim 1, wherein the full-size process plant display is natively integrated with a process control network of the process plant.(Haller par [0043] teaches the process plant comprises a plurality of interconnected process modules)

 	As to claim 22, Wabyick and  Haller teach the GUI based method of claim 1 further comprising: receiving a selection from the mobile user interface device, the selection corresponding to a process plant entity of the plurality of process plant entities, and wherein the selection initiates control of the process plant entity within the process plant.(Haller par [0069] teaches in order to carry out the corrective actions, the operator has to select the associated control object and alter the desired parameter) 	

 	Claims 26-30 and 32-38 merely recite a graphical user interface based system configured to perform the method of claims 1-5 and 7-13 respectively. Accordingly, Wabyick and Haller teach every limitation of claims 26-30 and 32-38 as indicates in the above rejection of claims 1-5 and 7-13 respectively.

 	Claim 39 merely recites a tangible, non-transitory computer readable medium storing instructions for performing the method of claim 1. Accordingly, Wabyick and Haller teach every limitation of claim 39 as indicates in the above rejection of claim 1.

Claims 6 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wabyick and Haller and further in view of Bingell et al.(US Patent Application Publication 2013/0073945 A1, hereinafter “Bingell”)
 	As to claim 6, Wabyick and  Haller teach the GUI based method of claim 5 but fail to teach wherein each of the one or more display regions are detected based on a frequency of access the view portion of each of the one or more display regions of the full-size process plant display.
 	However Bingell teaches wherein each of the one or more display regions are detected based on a frequency of access the view portion of each of the one or more display regions of the full-size process plant display.(Bingell par [0025] modifying a layout of the page element based on frequency of use)
 	Wabyick, Haller and Bingell are analogous art directed toward content presentation and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Wabyick, Haller and Bingell according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to enhance ease of access by users. (Bingell par [0005])
 
 	As to claim 31, see the above rejection of claim 6.


Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HIEN L DUONG/Primary Examiner, Art Unit 2175